DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2022 has been entered.
Status of the Claims
3.	This action is in response to papers filed 4 February 2022 in which claims 1, 6, 8, 10, 12-13, 21, and 25-26 were amended, claims 2-5, 9, 11, and 22-24were canceled, and new claims 28-39 were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1, 6-8, 10, 12-13, 21, and 25-39 are under prosecution.

4.	This Office Action includes new rejections necessitated by the amendments.
Interview Summary
5.	The interview summary is acknowledged and the interview record is complete.
	It is noted, however, that Applicant’s assertion that the examiner “agreed” that the proposed amendments would overcome the rejections of record is inaccurate.   As noted in the Examiner’s Interview Summary, the examiner merely noted that the proposed amendments would “likely” overcome the prior art of Gordon et al. 
Information Disclosure Statement
6.	The Information Disclosure Statement filed 4 February 2022 is acknowledged and has been considered.
Claim Interpretation
7.	New claim 34 recites a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claim recites structural limitations of the “system.”   Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claims 25, 29, and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a new matter rejection necessitated by the amendments.
A.	Claim 25 is amended to recite “a solid support, a semi-solid support, a porous material, a hydrogel.”  A review of the specification, including Applicant’s citations of support for the amendments, yields no teaching of any of the cited limitations.  The amendments therefore include new matter.
B.	New claims 33 and 34 each recite a “signal processing device.”  While the specification mentions the single narrow embodiment of an “image processing device,” a review of the specification, including Applicant’s citations of support for the amendments, yields no teaching of the broadly claimed “signal processing device.”  The amendments therefore include new matter.
C.	New claim 35 recites “constituents of the call” and “moieties originating from the cell.”  A review of the specification, including Applicant’s citations of support for the amendments, yields no teaching of any of the cited limitations.  The amendments therefore include new matter.
D.	New claim 36 recites “a receptor,” “a channel protein,” and “a ribozyme.”  While the specification mentions the single narrow embodiment of an “ion channel protein,” a review of the specification, including Applicant’s citations of support for the amendments, yields no teaching of the broadly claimed “channel protein,” nor does the specification contain any recitation of a “receptor” or a “ribozyme.”  The amendments therefore include new matter
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 13 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
A.	 Claim 13 recites the broad recitation “a compound,” and the claim also recites “a peptide,” “a protein, an enzyme, and a nucleic acid,” all which are “compounds,” and therefore represent the narrower statement of the range/limitation.  
B.	Claim 36 recites the broad recitation “a protein”, and the claim also recites “a channel protein,” which is the narrower statement of the range/limitation. . 
The claims are therefore considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1, 6-7, 13, 21, 25-27, and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018).
	Regarding claim 1, Harriman teaches methods of screening effectors comprising providing a plurality of compartments, in the form of a library of microdrops, each comprising a scaffold comprising an effector and a scaffold, in the form of effector particles (paragraph 0046).  The effector particle effects cells (paragraph 0048) and the reporter particle is a cell (paragraph 0085).  Harriman further teaches the scaffold (i.e., effector particle) comprises an effector molecule attached to the scaffold (i.e., particle/bead) by a cleavable linker (paragraph 0064), and that scaffold (i.e., effector bead/particle) comprises an optical barcode (paragraph 0105).  The linker is cleaved so that the effector diffuses to the cell (i.e., reporter particle; paragraph 0064), and the effector has an effect of the cell (i.e., reporter particle; paragraph 0101).  Harriman teaches a signal is detected from the compartment (i.e., droplet; paragraph 0102), wherein the signal is the result of an effect of the released effector, in the form of an increase or decrease of expression of a reporter protein produced by the cell (i.e., reporter particle; paragraph 0042).  The increased expression is a positive effect, and the decreased expression is a negative effect.  Harriman also teaches the methods have the added advantage of allowing screening to identify biologically active compounds (paragraph 0002).  Thus, Harriman teaches the known techniques discussed above.
	While Harriman teaches the sorting of cells (paragraphs 0059), association of the signal with a particular microdrop (i.e., a subset or the compartments; paragraph  0102) and small molecules as effectors (i.e., candidate agents; paragraph 0021), Harriman does not explicitly teach sorting based on the signal or that the barcode is bound to the scaffold.
	However, Blainey et al teach methods wherein oligonucleotide barcodes are incorporated into compartments, in the form of droplets, by attachment to effector particles, in the form of beads (paragraph 0047), as well as sorting of the compartments (i.e., droplets) based on reporter-produced signals (paragraph 0057).  Blainey et al also teach the compartments (i.e., droplets) are part of a library that is further divided into subsets (paragraph 0012), that the barcodes have the added advantage of allowing identification of the molecular species (i.e., effector) in each compartment (i.e., droplet; Abstract and paragraph 0005).  Thus, Blainey et al teach the known techniques discussed above.
It is also noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of the steps of the cited art is obvious.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Harriman and Blainey et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing screening to identify biologically active compounds as explicitly taught by Harriman (paragraph 0002) as well as the advantage of allowing identification of the molecular species (i.e., effector) in each compartment (i.e., droplet) as explicitly taught by Blainey et al (Abstract and paragraph 0005).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Harriman and Blainey et al could have been combined with predictable results because the known techniques of Harriman and Blainey et al predictably result in techniques useful in droplet assays.
Regarding claim 6, the method of claim 1 is discussed above.  Harriman teaches the signal comprises electromagnetic radiation (i.e., fluorescence; paragraph 0009), as do Blainey et al (e.g., paragraph 0046).
Regarding claim 7, the method of claim 1 is discussed above. Harriman teaches photocleavable linkers (paragraph 0067).
Regarding claim 13, the method of claim 1 is discussed above.  Harriman teaches the effector is a compound, in the form of a small molecule effector (paragraph 0021).  Blainey et al also teach the methods screen compounds, in the form of drugs (paragraph 0043).   Thus it would have been obvious to use a compound (i.e., drug) as the released effector.
Regarding claim 21, the method of claim 7 is discussed above.  Harriman teaches photocleavable linkers (paragraph 0067) cleavable using UV light (paragraph 0072), as well as light sources of 300-370 nm in length (paragraph 0079), which is in the UV range.; thus, it would have been obvious to use electromagnetic radiation (i.e., UV light) to cleave the photocleavable linker in the droplet (i.e., Figure 1, where the effector is released in the droplet).
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the steps of the cited art is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.  
Regarding claim 25, the method of claim 1 is discussed above.  Harriman teaches the scaffold (i.e., effector particle) is a bead (paragraph 0043), as do Blainey et al (paragraph 0047).
Regarding claim 26, the method of claim 1 is discussed above. Harriman teaches the encapsulation is a droplet (paragraph 0097), as do Blainey et al (Abstract). 
	Regarding claim 27, the method of claim 1 is discussed above.  Blainey et al teach a microfluidic device for compartment (i.e., droplet) production (paragraph 0008).  Thus, it would have been obvious to provide a microfluidic device to product the compartments.
Regarding claim 29, the method of claim 1 is discussed above.  Blainey et al teach the barcode comprises a plurality of subunits, in the form of oligonucleotide tags (paragraph 0047), and that the barcode identifies the effector (i.e., molecular species) present in each compartment (i.e., droplet; Abstract).
	Regarding claim 30, the method of claim 1 is discussed above.  Blainey et al teach the barcode is a nucleic acid (i.e., oligonucleotide; paragraph 0047), and Harriman teaches nucleic acids are DNA or RNA (paragraph 0012).  Thus, it would have been obvious to have a DNA barcode.
	Regarding claim 31, the method of claim 1 is discussed above. Harriman teaches the scaffold (i.e., bead) has a diameter of 6 microns (paragraph 0114), which is in the claimed range.  
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 32, the method of claim 1 is discussed above.  Harriman teaches the sorting of cells (paragraphs 0059), association of the signal with a particular microdrop (i.e., a subset or the compartments; paragraph  0102), and Blainey et al teach sorting of the compartments (i.e., droplets) based on reporter-produced signals (paragraph 0057).  Thus, it would have been obvious to sort the positive (i.e., signal generating) compartments based on the signals. 
In addition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the sorting is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.  
Regarding claims 33-34, the method of claim 1 is discussed above. Blainey et al teach identifying the effector based on the barcode, via detection of optical labels on the barcode (Abstract and paragraph 0047) using a signal processing device, in the form of a provided microscope (Abstract and paragraphs 0015 and 0064).
Regarding claims 35-36, the method of claim 1 is discussed above.  Harriman teach the signal results from activity of a biological target; namely, increase in the expression of a reporter protein in the cell (paragraph 0042), which is an increase in the activity of a nucleic acid molecule (i.e., gene) encoding the protein.
Regarding claims 37-38, the method of claim 1 is discussed above.  Blainey et al teach delivery of a reagent, in the form of a primer, to compartments (i.e., droplets; paragraph 0057).
In addition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the steps of the cited art is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.  
Regarding claim 39, the method of claim 1 is discussed above.  Blainey et al teach sequencing the barcode (paragraph 0047).

15.	Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claims 1 and 7 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013).
	Regarding claims 8 and 28, the methods of claims 1 and 7 are discussed above in Section 14.
	Neither Blainey et al nor Harriman teach waveform pulses (i.e., claim 28), or predetermined amounts (i.e., claim 8).
However, Link et al teach methods comprising providing an encapsulation, in the form of droplets each having one cell therein, along with an effector, in the form of a protease cleavable protein-linked dye (paragraph 0419).  The dye is linked to a scaffold, in the form of a bead (paragraph 0198).  Link et al teach a waveform generator for sorting (i.e., separating) using sound, in the form of acoustic waves (i.e., claim 28; paragraphs 0152-0153).  Link et al teach discrete amounts of the effector (i.e., dye linked beads; paragraph 0216).  Link et al teach the number of particles in a bead is known (i.e., is one); thus, the amount (a single molecule) released is known (i.e., claim 8; paragraph 0095).
Link et al also teach the methods have the added advantage of screening for enzymes with improved activity (paragraph 0419).  Thus, Link et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Link et al with the methods of Harriman and Blainey et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of screening for enzymes with improved activity as taught by Link et al (paragraph 0419).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Link et al could have been combined with Harriman and Blainey et al with predictable results because the known techniques of Link et al predictably result in techniques useful in cell assays.



16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Canne et al (U.S. Patent No. 6,326,468 B1 issued 4 December 2001).
	Regarding claim 10, the method of claim 1 is discussed above in Section 14.
	While Harriman teaches photocleavable linkers (paragraph 0067), n either Harriman nor Blainey et al teach an activating reagent.
	However, Canne et al teach the activation of photocleavable linkers (Example 1).  Thus, Canne et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Canne et al with the teachings of Harriman and Blainey et al to arrive at the instantly claimed method with a reasonable expectation of success.  In addition, it would have been obvious to the ordinary artisan that the known techniques of Canne et al could have been combined with the teachings of Harriman and Blainey et al with predictable results because the known techniques of Canne et al predictably result in useful photocleavable linkers.





17.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bernstein et al (U.S. Patent Application Publication No. US 2017/0028377 A1, published 2 February 2017).
Regarding claim 12, the method of claim 1 is discussed above in Section 14.
Neither Harriman nor Blainey et al explicitly teach lysing the cells.
However, Bernstein et al each methods utilizing droplets, wherein reagents are added to droplets (paragraph 0046), including lysis reagents (paragraph 0010), and that the cells are lysed within the droplets (paragraph 0042).   
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the steps of the cited art is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Bernstein et al also teach the methods have the added advantage of allowing the study of the effect of various exposure conditions have on cells (paragraph 0050).  Thus, Bernstein et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bernstein et al with the teachings of Harriman and Blainey et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing the study of the effect of various exposure conditions have on cells as explicitly taught by Bernstein et al (paragraph 0050).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bernstein et al could have been combined with Harriman and Blainey et al with predictable results because the known techniques of Bernstein et al predictably result in techniques useful in cell assays.
18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bransky et al (U.S. Patent Application Publication No. US 2010/0018584 A1, published 28 January 2010).
It is noted that while claim 12 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 12, the method of claim 1 is discussed above in Section 14.
Neither Harriman nor Blainey et al explicitly teach lysing the cells.
However, Bransky et al teach methods wherein a cell encapsulating droplet is merged with a droplet carrying a lysis buffer, which has the added advantage of preserving the products therein even if the reaction is a split content of a sell or proteins excreted by the cell (paragraph 0113).  Thus, Bransky et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bransky et al with the teachings of Harriman and Blainey et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of preserving the products within the lysis droplet even if the reaction is a split content of a sell or proteins excreted by the cell as explicitly taught by Bransky et al (paragraph 0203).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bransky et al could have been combined with Harriman and Blainey et al with predictable results because the known techniques of Bransky et al predictably result in useful conditions for lysing cells within droplets.
Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



20.	Claims 1, 6-7, 10, 13, 21, 25-27 and 29-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21, and 23-28 of copending Application No. 17/090,672 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘672 claims are encompassed by the open claim language “comprising” found in the instant claims. 
The ‘672 claims do not require cells
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
21.	Claims 8 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21, and 23-28 of copending Application No. 17/090,672 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claims 1 and 7 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.  
This is a provisional nonstatutory double patenting rejection.

22.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21, and 23-28 of copending Application No. 17/090,672 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bernstein et al (U.S. Patent Application Publication No. US 2017/0028377 A1, published  2 February 2017) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.

23.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21, and 23-28 of copending Application No. 17/090,672 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bransky et al (U.S. Patent Application Publication No. US 2010/0018584 A1, published 28 January 2010) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.

24.	Claims 1, 6-7, 13, 21, 25-27 and 29-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21-22, 25-27, and 29-31 of copending Application No. 17/090,682 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘682 claims are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘682 claims do not require a scaffold.
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
25.	Claims 8 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21-22, 25-27, and 29-31 of copending Application No. 17/090,682 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claims 1 and 7 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.

26.	Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21-22, 25-27, and 29-31 of copending Application No. 17/090,682 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Canne et al (U.S. Patent No. 6,326,468 B1 issued 4 December 2001) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.

27.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21-22, 25-27, and 29-31 of copending Application No. 17/090,682 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bernstein et al (U.S. Patent Application Publication No. US 2017/0028377 A1, published  2 February 2017) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.


28.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21-22, 25-27, and 29-31 of copending Application No. 17/090,682 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bransky et al (U.S. Patent Application Publication No. US 2010/0018584 A1, published 28 January 2010) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.

29.	Claims 1, 6-7, 10, 13, 21, 25-27 and 29-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘209 claims are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘209 claims do not require a scaffold.
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
30.	Claims 8 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claims 1 and 7 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.

31.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Canne et al (U.S. Patent No. 6,326,468 B1 issued 4 December 2001) in view of the teachings and rationale presented above.

32.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bransky et al (U.S. Patent Application Publication No. US 2010/0018584 A1, published 28 January 2010) in view of the teachings and rationale presented above.
33.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bernstein et al (U.S. Patent Application Publication No. US 2017/0028377 A1, published  2 February 2017) in view of the teachings and rationale presented above.in view of the teachings and rationale presented above.
34.	Claims 1, 6-8, 10, 12-13, 21, 25-27 and 29-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/408,067 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘067 claims are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘067 claims do not require a scaffold.
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
35.	Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/408,067 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
36.	Claims 1, 6-8, 10, 12-13, 21, 25-27 and 29-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/592,390 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘390 claims are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘390 claims do not require a scaffold.
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
37.	Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/592,390 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
38.	Claims 1, 6-8, 10, 12-13, 21, 25-27 and 29-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/592,390 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘390 claims are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘390 claims do not require a scaffold.
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
39.	Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/592,390 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010) and Blainey et al (U.S. Patent Application Publication No. US 2018/0071737 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
40.	Applicant's arguments filed 4 February 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 7-8 of the Remarks that Harriman fails to disclose a barcode that corresponds to identifying an effector.
However, it is noted that paragraph 0105 of Harriman clearly states that “[t[he identity of an effector particle that produces a bioactive effector molecule may be determined by identifying an optical barcode on the particle if the particle is a bead or by analyzing the effector particle from an isolated microdrop.”
	B.	In view of Applicant's request on page 11 of the Remarks that the nonstatutory double patenting rejections be held in abeyance, the double patenting rejections are maintained for the reasons set forth above.
C.	Applicant’s remaining arguments have been considered but are moot in view of the new ground of rejection necessitated by the amendments.

Conclusion
41.	No claim is allowed.

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634